DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 8/3/22 has been fully considered and made of record. Claims 1, 8-17, 22-31 are now pending in that claims 17, 22-25 are un elected and are requested to be cancelled.  Applicant reserves the rights to further pursue unelected claims 17, 22-25 in a divisional and/or a continuation application.
Claims 30-31 are missing from the latest claim’s listing.

Claim Objections
	Claims 30-31 were missing from the claim’s listing filed on 8/3/22.   Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-16, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Whether or not “a laminated structure” (claim 1, line 3) as same as “a magnetic thin film laminated structure” (claim 1, line 1-2).  Please clarify.
	Further, it is suggested to rewrite lines 2-4 of claim 1 as follow:
	--" forming a laminated structure by depositing an adhesive layer on a substance, wherein the adhesive layer is made of a material including a Ta film, a TaN film, or a TiN film”--; 
	“each pair ” (claim 1, line 6) should be updated to:--” said at least one pair layers “—for clarity of the claims as so to reflect one that previously cited in line 6.
	“on the magnetic film layer”(claim 1, line 6) appears to be incorrect, since  line 5 recites that the pair layers on the adhesive layer but not on” the magnetic film layer”. 
	“repeating the process for forming the “(claim1, line 8) should be updated to:--“repeating the forming of the ”--, for clarity of the claims 
	“depositing another adhesive layer on the laminated structure”(claim 1, line 10) should be updated to:--" depositing another adhesive layer on the formed laminated structure”--.
	It is suggested to rewrite lines 8-11 of claim 1 as follows:
	-- forming another laminated structure by depositing another adhesive layer on the formed laminated structure, wherein the another adhesive layer is made of a material including a Ta film, a TaN film, or a TiN film;”--
	“each pair” (claim 1, line 12) should be changed to:--” each of the another at least one pair of layers”--
	“on the magnetic film layer” (claim 1, line 13) appears to be incorrect, since, line 12 of claim 1 recites that the pair layers on the adhesive layer but not on” the magnetic film layer”. 
	“depositing another additional magnetic film layer on the another at least one pair of layers” (claim 1, line 14) should be changed to: --" depositing another additional magnetic film layer on the another at least one pair of layers to form a stack of the magnetic thin film laminated structure”--. 
	Claims 26-29 directed to an operation of the sputtering process rather than the forming method  as set forth in base claim 1.  
	Claims 8-16,20 and 26-31 also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (20120236528)
Le et al discloses the claimed method of forming a magnetic thin film laminated structure, comprising: 
	forming a laminated structure by a process: 
	depositing an adhesive layer 203/ 303 on a substance 202/302 (see Figs. 2-3); 
	depositing at least one pair of layers on the adhesive layer, each pair including a magnetic film layer and an isolation layer on the magnetic film layer 305, 307 (see Fig. 3); and

    PNG
    media_image1.png
    542
    638
    media_image1.png
    Greyscale


	depositing an additional magnetic film layer on the at least one pair of layers, and 
	repeating the process for forming the laminated structure to form another laminated structure stacked there-on by performing: 
	depositing another adhesive layer on the laminated structure (is inherent to incorporate such adhesion between layers as so to obtain an interconnect between them layers (see varies embodiments of Figs. 2-3 of the above reference).
	depositing another at least one pair of layers on the another adhesive layer, each pair including a magnetic film layer and an isolation layer on the magnetic film layer; and 
	depositing another additional magnetic film layer on the another at least one pair of layers to . 
	regarding to wherein” the utilized adhesive layer is made of a material including a Ta film, a TaN film, or a TiN film) as set forth in the above claim, lines 4-5 and similar to this occurrence in lines 10-11 of claim 1, which is directed to material selection.  Thus, it would have been obvious to one having skill in the art to incorporate the claim limitation since it was known in the art that selecting a material from a host of group of available materials on the basis of its suitability for the intended use as a matter of obvious design choice (see in light of the Le et al at page 3, col. 2, lines 1-3 for the teaching of adhesion materials and its lamination configurations).

Claim(s) 8-16, 20, 26-31 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (20120236528) in view of Fontaine (5328523).
	Le is in silent regarding process set forth in claims above.  The Fontaine for the teaching of such sputtering process in light of discussion at col. 4, lines 37-43.  No inventive effort would have been required to make a combined apparatus.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have had the necessary technological capabilities to have incorporated the Fontaine teaching as noted above into the process of Le in order to facilitate the fabrication process by utilize w/ the known and available process.  
	Further, regarding the “a target is electrically connected to a pulsed direct current (DC) power source, and a sputtering power output by the pulsed DC power is lower than or equal to 15 kW; or the target is electrically connected to a radio frequency (RF) power source, and a sputtering power of the RF power output is lower than or equal to 3 kW; or the target is electrically connected to a DC power source, and a sputtering power of the DC power output is lower than or equal to 20 kW” which directed to the outside structural elements of the sputtering system, which does not further limit the method as claimed.
	Limitation of claims 9 and 27 also met by the above since no connection of the process pressure and the depositing step in line 3 (see also Fontaine about  col. 4, lines 37-43 in light of teaching of the above).
	As applied to claims 10-11 and 28-29, it would have been obvious to one having skill in the art to incorporate the claim limitation since it was known in the art that selecting a material from a host of group of available materials on the basis of its suitability for the intended use as a matter of obvious design choice (also, in light of the utilizing materials can be obtain from Fontaine  reference about col. 2 about lines 45-47 of the reference above).
	As applied to claims 30-31 regarding various form of thickness configurations applicant refers to Fontaine about col. 4, lines 31-32, col. 5, lines 65-68. Furthermore, regarding to the thickness configurations, it would have been an obvious matter of design choice to make or form a particular thickness of the associated formed adhesion layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection.     Further the changes to the claims raise new 112 issues (see above).
	Since, unelected product claims 17, 22-25 are still existed and are requested to be canceled.  Applicant reserves the right to pursue unelected claims above in a divisional or continuation application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

Mt